1st. "If the jury find that the defendant entered into possession of the store under its mortgage, with the knowledge and acquiescence of the plaintiff, who afterward accepted rent, the relation of landlord and tenant existed, and the defendant was neither a tenant by will or sufferance."
2nd. "If the jury find at the mortgage sale the plaintiff's agent represented that the purchaser could continue in the store as a tenant upon the terms of the then hiring and *Page 324 
into possession of the store and paid rent, the defendants were not tenants at will."
Refused. Heard on petition of defendant for new trial, and new trial denied.
The evidence does not show or tend to show that the defendant completed any contract of hiring with the plaintiffs. It occupied the premises without rent and without any time agreed on to limit the occupation. It had in no way bound itself to become a tenant for any definite time or at any agreed price. Such an occupation is a tenancy at will. Johnson v. Johnson, 13 R.I. 467.
Under such testimony the defendant's requests to charge were properly refused.
Petition for new trial dismissed.